                  Case 5:20-cv-01120-JD Document 1 Filed 11/05/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT FOR THE STATE OF OKLAHOMA




      DONNA RENA ELLIS UNSER


      Plaintiff
                                                                                      FILED
                                                                                        NOV 0 5 2020
                                                                              ■ CARMEUTA REEDER SHiNN. CLERK
      V                                                                       U.S. DIST.            DIST. OKLA
                                                                              BY,         ^4^^'        nPPUTY


      CONSTITUTION,                            CIV
      UNITED STATES OF AMERICA arid entities
(%\a. Clpfbrv)
      Defendants
                 6oard
                                                                                                       JD
      COMPLAINT:




      The plaintiff, Donna R Ellis Unser, states:



      That entities of the United States have committed human rights violations against me, namely
      Veterans Administration, media with entertainment and many others.



      On November 3, 2020 I had been purged for the system and therefore not allowed to vote which
      violated my rights.
               Case 5:20-cv-01120-JD Document 1 Filed 11/05/20 Page 2 of 2




    That when the founding fathers stated prior to the written Constitution that:"When in the course
    of human events it become necessary for one people to dissolve the political bands which have
    connected them with another, and to assume among the powers of the earth, the separate and
    equal stations to which the laws of Nature and of Nature's God entitle them, a decent respect to
    the opinion of mankind requires that they should declare the causes which Impel them to the
    separation"

    Thus when 1 was not allowed to vote that my country had purged me above the constitution law
    and made me a sovereign being and thus I AM CLAIMING EMPRESS OF THE LAND AND PLANET AND
    MY TITLE TO BE RESTORED.




    Relief:

    Empress of the Land and planet

    Halt the election 2020

    999 trillion gold bars

    Military under my command




    Dorwa Eiiis Unser




    November 5, 2020




                                                        nil 6        D      '

                                         '           ot




K
